PER CURIAM.
Rachaun Blount appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a), in which he argued that he was entitled to resentencing with respect to his forty-year concurrent sentences for nonhomicide offenses that he committed when he was sixteen years old. The State correctly concedes that Mr. Blount is entitled to resentencing, and we reverse the order denying Mr. Blount's motion and remand for resentencing under the new juvenile sentencing guidelines1 in accordance with *914Johnson v. State, 215 So.3d 1237 (Fla. 2017), and Mosier v. State, 235 So.3d 957 (Fla. 2d DCA Oct. 13, 2017).
Reversed and remanded.
KHOUZAM, MORRIS, and SLEET, JJ., Concur.

Ch. 2014-220, §§ 1-3, at 2869-75, Laws of Fla., codified at §§ 775.082, 921.1401, 921.1402, Fla. Stat. (2014).